CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.







Agency Agreement




This agreement ("Agreement") is entered into on this 01 day of February, 2012
(“the Effective Date”), between Fuel Doctor Holdings, Inc., located at 23961
Craftsman Road, #L, Calabasas, California 91302 (the “Company”), and Gulf
Caravan Trading , located at King Abdullah Rd., P.O. box 30910, Alkhobar 31952,
Saudi Arabia (the “Agent”).  




Whereas, the Company engages in manufacturing, marketing and distribution of a
fuel saving component, which reduces the utilization of fuel known as “Fuel
Doctor” (the “Product(s)”);




Whereas, the Agent is in the business of distribution and marketing of such
product and represents to the Company that it has the experience, knowledge,
know-how, marketing connections and ability to market and distribute the
Products to potential clients in Saudi Arabia, Bahrain, Qatar ,Kuwait, United
Arab of Emirates, Oman, Jordan, Lebanon, Egypt, Sudan and Kenya (the
“Territory”); and




Whereas, the Company desires to appoint the Agent as its exclusive
representative for the purposes of marketing and distribution of the Product(s)
in the Territory and Agent wishes to accept such appointment.  Therefore, in
consideration of the following conditions set forth in this Agreement, the
parties hereto agree to the following.




1.

Agency Grant




1.1.       Grant Of License. Subject to the terms and conditions set forth
herein and for the duration thereof and in consideration of Agent’s agreement to
pay the Company the fees and payments hereunder, the Company hereby grants the
Agent and the Agent hereby accepts a right and license to sell, market, and
distribute the Product in the Territory and to make use of the trademark “Fuel
Doctor” (“Marks”).




1.2.       Reserved Rights. All rights not specifically granted to the Agent
hereunder are reserved by the Company. Except as expressly provided hereunder in
connection with the sales, marketing and distribution of the Product, the
Company does not convey any Intellectual Property to the Agent hereunder.
Without derogating from any of the foregoing and except as provided herein, the
license granted to the Agent in this Agreement shall not enable the Agent to,
and the Agent shall not: (i) attempt to discover, obtain, revise, modify or
enhance the components of the Product, and not attempt to decompile,
disassemble, or otherwise reverse engineer the Product or enable any third party
to do the same; and (ii) sell, license (or sub-license), lease, assign,
transfer, pledge, or share the rights pursuant to this Agreement with/to any
third party.  Except as provided herein, this Agreement shall not be construed,
defined, interpreted or understood as limiting or binding the Company, in any
manner whatsoever, to promote, advertise, market, distribute, sell, lease or
license the Product, itself and/or via the assistance of any third party. The
Agent acknowledges that the Intellectual Property in connection with the Product
is the property of the Company and the Agent has no rights, express or implied,
in the foregoing except those expressly granted by this Agreement and the
Product shall not be used by the Agent for any other purpose, including, without
limiting the generality of the foregoing, for any commercial or business
purposes.




1.3.      Exclusivity




1.3.1. 

Subject to securing agreed minimum purchase orders as set forth in Appendix 1,
the Agent will have an exclusive license to sell and market the Product in the
Territory (for quantities see attached (Appendix 1). The agent must meet these
minimum quantities in order to keep the exclusive distribution rights in the
territory. The Company must produce and timely deliver the above quantities, in
accordance with the provisions of this Agreement. In the event that the Agent
shall meet the aforementioned minimum quantities, the Company agrees that any
Product(s) orders or Product(s) inquiries that it may receive with respect to
placements within the Territory shall be transmitted to Agent. The Company will
not sell Products to anyone in the Territory, except as set forth herein.  A
breach of this provision is considered material.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










1.3.2. 

For the avoidance of any doubt, the minimum quantities stated in section 1.3.1
above, are referring to units actually ordered by the Agent, in accordance with
the terms and provisions of this Agreement.




1.3.3.

It is hereby agreed that in the event that the Agent shall secure purchase
orders of the Product in a quantity that exceeds the mentioned above minimum
quantities in a specific annum, than the minimum quantity demand in the next
annum shall be reduced in a measure of the extra quantity (actual quantity –
minimum quantity).




1.3.4.

In any event that the Company shall not be able to supply the quantities
mentioned in this Agreement, it is agreed that the parties shall negotiate the
effect of such capability in amicable manner. 




1.3.5.

It is hereby agreed and declared that the Company shall have the right to
terminate this Agreement with immediate effect, in any event that the Agent
fails to meet with the stated minimum quantities.




1.4.       Termination. This Agreement may be terminated by the Company in the
event that the Agent has committed a material breach of any of its obligations
hereunder that has not been cured within thirty (30) days after the Agent has
received a written notice of such breach.




1.5.       Modifications to the Product. The Company reserves its right and
discretion to discontinue developing, producing, licensing, or distributing the
Product, and/or to modify and/or to make changes in the Product, at any time
with sixty (60) days prior notice to Agent. It is hereby agreed and declared
that any future development or improvement of the Product by the Company or any
kind of knowledge in connection with the current applications of the Product
shall be solely made and owned by the Company and the Agent shall not have any
rights in such developments and/or knowledge. The Company shall keep the Agent
reasonably advised of any improvements and modifications of the Product.




This provision shall be effective even if such developments and/or knowledge
shall be achieved by using the Agent’s funding and even if such developments
and/or knowledge shall be achieved during the period of this Agreement.




2.

Distribution & Marketing




2.1.       Cost of Distribution. All costs relating to selling, marketing,
shipping and distribution of the Product, shall be solely borne by the Agent.




2.2.       Marketing Commitment. The Agent shall promote vigorously and
aggressively the acquisition of the Product by end users. Notwithstanding the
foregoing, any and all material, which the Agent intends to use for the purpose
of promoting the Product, shall not contain information or statements, regarding
the Product, differing from those contained in the Company's promotional
materials and/or this Agreement, unless agreed upon by both the company and
agent.




2.3.       Projected Sales Plan. The Agent shall submit to the Company by no
later than October 1st of each year, a yearly sales plan (“Sales Plan”),
detailing its forecast and estimate of expected annual and quarterly sales of
the units of the Product for the coming year. The Agent shall take all necessary
actions in order to execute the Sales Plan and fulfill the expectations
contained thereto. All costs pertaining to the foregoing execution shall be
solely born by the Agent.




2.4.       Delivery & Acceptance. The Company shall deliver to the Agent no
later than 30 days after receipt of the deposit called for in this Agreement at
section 4.3, the units of the Product on a FOB. Any taxes, duties and levies
will be borne solely by the Agent. If the Agent does not provide written
rejection of any unit of the Product within sixty (60) days of the actual date
of delivery by the Company to the Agent, the units shall be deemed accepted upon
the expiry of the foregoing period. It is hereby agreed that title and risk of
loss to the Products under this Agreement shall pass to Agent from the Company
FOB upon delivery thereof to the carrier.





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










2.5.       Minimum Quantity Per Each Order Each and every purchase order made by
the Agent, according to this Agreement shall not be less than 5,000 units of the
Product (“Minimum quantity per order obligation”). Notwithstanding the
aforesaid, it is hereby agreed that first purchase order made by the Agent shall
not be subject to the Minimum quantity per order obligation.




2.6.       Sell Price Range to End Users It is hereby agreed that the sell price
of each unit of the Product to the end users shall be retail price that not be
less than $49.95 US Dollars and shall not exceed the amount of $89.00 US
Dollars. It is hereby agreed that only for the purpose of selling units of the
Product in the Fuel Doctor Saudi website, (to be determined), the retail price
of each unit shall not be less than the stated retail price and should be
higher, $5-$10(TBD)  but shall not exceed the amount of $89.00 US Dollars for
the FD-47 Product.  The FD-65 truck series price per unit shall be determined by
Company.




2.7  

Sales Report The Agent shall submit to the Company each and every quarter, a
sales report, detailing the number of the units of Product that has been
actually sold by the Agent to distributors and retailers in the previous quarter
in each Country in the Territory. All costs pertaining to the foregoing
execution shall be solely born by the Agent.




**

(Please note that above pricing is subject to market conditions. All above
pricing can be discussed amicably by both Company and Agent.)




3.

Support Services Obligations




The Agent shall have the sole responsibility to make available and provide to
its   customers timely, professional and adequate support services in accordance
with the highest professional standards prevailing in the industry.




4.

Ordering and Payment




4.1.      Purchase Orders. Purchase Orders of the Product shall be in writing
and be subject to acceptance by the Company. Such orders shall set forth the
quantities to be purchased and the delivery dates. The Company shall have ten
(10) business days to accept or decline the purchase order. In the event the
Company cannot meet the quantity or dates specified, it shall notify the Agent,
and the parties shall in good faith negotiate a mutually satisfactory schedule.
Each order issued hereunder shall be governed by the terms of this Agreement. It
is agreed that once a purchase order is approved by the Company, the Agent may
not cancel and/or modify it and is obligated to pay for such purchase order in
full, unless otherwise agreed upon by the Company.




4.2.      Payments In consideration for the license granted to the Agent
pursuant to Section 2 to this Agreement and for providing the Product, the Agent
shall pay the Company fee in accordance with the following scale:




4.2.1.   [*] units in one order- $[*] USD NET per unit FOB Bangkok, Thailand or
FOB Los Angeles (packaged in blister, including [*] units in a counter top
display in [*] inner carton, and [*] inner cartons (Total of [*] units) in [*]
master.)




4.2.2.   Initial 1 time SET-UP   fee of $[*] will be paid for use of all
existing marketing tools (website, packaging, specials, commercials etc.). This
fee is due upon final signing of Master Agreement.




4.2.3. 50% to be paid upon Purchase Order submission to Company. Balance of 50%
to be paid prior to first shipment.




_________________________

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










It is hereby agreed and declared that the mentioned above fees shall be granted
to the Agent for a period of 12 months, and thereafter the Company and Agent may
mutually agree on any price modification. In the event that the parties fail to
agree upon such price modifications, this Agreement shall be terminated with
immediate effect.




For the avoidance of any doubt, the mentioned above fees are exclusive of any
applicable taxes, duties, and levies of any kind what so ever, however
designated by any federal state or local governmental agency. In the event that
the mentioned above fees are subject to withholding tax, that the fees shall
increase in the proportion of the withholding tax, such that after such
withholding, the Company shall receive stated above net of any withholding.




4.3.       Payments Terms 50% of Company’s consideration for each Purchase Order
placed by the Agent shall be paid by the Agent not later than the date of the
Company’s acceptance of such purchase order. Balance of payment on each Purchase
Order placed by the Agent will be due and payable in full, prior to delivery of
the Product to the Agent and subject to bill of lading which shall be submitted
to the Agent by the Company prior to each delivery.




Company does not currently offer financing or terms to any Agent. If Agent
cannot stay within payment terms of the master Distribution contract, Company
can discuss 2 options: Option 1; Agent relinquishes its Agent agreement to
become a commissioned sales agent in said territory for either Company or newly
designated Agent, or Option 2; Company may try and reach an amicable payment
arrangement after the 6 month preliminary period (subject to agreed upon terms).




4.4.       Failure to Pay. Any payment or part of a payment that is not paid by
the Agent to the Company when due shall bear interest at the rate of 1.5% per
month, and shall constitute sufficient cause for the Company to immediately
suspend its performance hereunder and terminate the Agreement.




4.5.       Taxes and Expenses. Except as expressly provided in this Agreement,
each party shall bear all its own taxes and expenses incurred in rendering
performance.




5.

Intellectual Property Rights




5.1.       Definition “Intellectual Property” - means all intangible legal
rights, titles and interests evidenced by or embodied in (i) any invention
(whether patentable or un-patentable and whether or not reduced to practice),
all improvements thereto, and all patent, patent applications and patent
disclosures; (ii) any work of authorship, regardless of copyrightability,
copyrightable works, all copyrights (including the droit morale rights); (iii)
all trade secrets and Confidential Information; and (vi) any other similar
rights, in each case on a worldwide basis.




5.2.       Ownership of The Product. All Intellectual Property evidenced by or
embodied in and/or related to the Marks and the Product and/or any derivative
work thereof or invention relating thereto, shall be owned solely by the
Company. The Company has not been determined to be infringing any patents or
similar rights with respect to the Products. The Agent acknowledges that except
for the right of use expressly provided hereunder in connection with the
marketing and selling the Product or any units of the Product, the Company does
not convey any Intellectual Property to the Agent hereunder, and that the Agent
has not, does not, and shall not acquire any intellectual property rights with
respect to the Product, and/or any invention relating thereto.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










5.3.       The Agent’s Obligations. The Agent shall: (i) not attempt to obtain,
receive, review, or otherwise use or have access to the Product (or any part
thereof) by any means other than through delivery of the Product to the Agent by
the Company; (ii) refrain from reverse engineering, disassembling or modifying
the Product, or granting any other third party the right to do so; (iii) not
engage, itself or through the assistance of any third party, directly or
indirectly, in the research, development, manufacturing, marketing,
distribution, sale, lease or licensing of any product which is or may constitute
a derivative work of the Product (iv) not represent that it possesses any
proprietary interest in the Product; and (v) not directly or indirectly, take
any action to contest the Company’s Intellectual Property or infringe them in
any way.




IT IS HEREBY AGREED AND DECLARED THAT ANY BREACH OF THIS SECTION 5 AND\OR ANY
ATTEMPT MADE BY THE AGENT IN ORDER TO PURCHASE THE PRODUCT FROM THIRD PARTY,
SHALL GRANT THE COMPANY THE RIGHT  TO RECEIVE FROM THE AGENT AGREED
COMPENSASTION IN THE SUM OF $20,000,000 (TWENTY MILLION) US DOLLARS.




5.4.       Notification. The Agent shall promptly notify the Company of Agent’s
knowledge of (i) any claims, allegations, or notification that its marketing,
licensing, support, or service of the Product may or will infringe the
Intellectual Property of any third party; and (ii) any determination, discovery,
or notification that any third party is or may be infringing the Intellectual
Property of the Company. The Agent shall not take any legal action relating to
the protection or defense of any Intellectual Property pertaining to the Product
without the prior written approval of the Company. The Agent shall assist in the
protection and defense of such Intellectual Property, however, all legal fees
and costs pertaining to such protection and defense shall be borne by the
Company.




6.

Confidential Information




6.1.       Definition “Confidential Information” means any data or information,
not available to the general public, whether oral or written, treated as
confidential that relates to the Product or the Company (or, if the Company is
bound to protect the confidentiality of any other third party's information,
such other third party's) past, present, or future research, development or
business activities, including any unannounced product(s) and service(s), and
including, but not limited to any information relating to services,
developments, inventions, processes, plans, financial information, customer and
supplier lists, forecasts, and projections.




6.2.       Confidential Information. Insofar as Confidential Information or any
portion of it is disclosed in writing and is identified as “Proprietary” and/or
“Confidential” by the Company it will be received and accepted by the Agent  as
Confidential Information: (i) The Agent represents and warrants that it will
hold Confidential Information in confidence and protect the Confidential
Information to the same extent and by the same means it uses to protect the
confidentiality of its own proprietary or confidential information that it does
not wish to disclose; (ii) The Agent represents and warrants that it will
restrict disclosure of Confidential Information solely to those of its
employees, agents, attorneys and accountants with a need to know, and will
advise those individuals to whom the Confidential Information is disclosed of
their obligations under this Agreement with respect to the Confidential
Information, except Confidential Information will be disclosed pursuant to a
Court order or pursuant to Law; provided however, that in such an event, as soon
as practical after receiving the order or requirement of a court, administrative
agency or other governmental body, the Agent shall give the Company a written
notice of such order or requirement and in any event such notice shall be prior
to disclosure of such information. (iii) all Confidential Information made
available hereunder, including copies thereof, shall be returned to the Company
or shall be certified as destroyed at the request of the Company.




6.3.       Employee Agreement. The Agent shall obtain and maintain in effect
written agreements with each of its employees, agents, attorneys and accountants
who participate in any of the work being performed pursuant to this Agreement.
Such agreements shall impose an obligation of confidence with respect to the
Confidential Information enclosed by the Company.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










7.

Non-Compete and Non-Solicitation




7.1.       Prohibited Activities. For the term of this Agreement, for
consideration to enter into this Agreement and for a period of one (1) year
thereafter, the Agent shall not, without the prior written authorization of the
Company, whether directly or indirectly, as an employee, independent entity,
consultant, shareholder or howsoever otherwise, engage in the research and/or
development of any technology, product, system, and/or device which competes
with the Product, or any part thereof, and/or which imitates and/or can serve as
a substitute thereof. Notwithstanding the aforesaid, for the term of this
Agreement and for the period of two (2) years thereafter, the Agent shall not,
without the prior written authorization of the Company, whether directly or
indirectly, as an employee, independent entity, consultant, shareholder or
howsoever otherwise, sell or market or distribute any technology, product,
system, and/or device which competes with the Product, or any part thereof,
and/or which imitates and/or can serve as a substitute thereof worldwide which
competes with or can serve as a substitute to the Product, or any part thereof
and/or sell or market or distribute such technology. For the purpose o this
Agreement, “Compete” shall mean any product, system, device which competes with
the Product, or any part thereof, and/or which imitates and/or can serve as a
substitute thereof.




7.2.       Non-Solicitation. The Agent hereby agrees that neither it nor any of
its shareholders and\or affiliates, or any officers, employees or agents of it
or its affiliates (each, a “Covered Person”) shall at any time during the term
of this Agreement or for a period of one year thereafter, solicit the employment
of, seek to employ or employ, or engage the services in any capacity of any
individual who was employed by the Company at any time during the previous year
or who rendered services to or for the benefit of the Agent or any affiliate
thereof.  In addition and under the time periods set forth in this paragraph
7.2, no Covered Person shall induce or encourage any individual to leave the
employ of the Company or to cease rendering services to or for the benefit of
the Company. 




7.3.       Restrictions - Fairness. The Agent acknowledges that the restrictions
contained in Section 7.1 and 7.2 are fair and reasonably required to protect the
interest of the Company pursuant to the terms and conditions contained herein,
and that these restrictions will not deprive the Agent of an opportunity to earn
a living or to produce a profit. The Agent acknowledges and agrees that the
foregoing covenant not to compete and/or not to solicit the employees and/or
consultants of the Company is part of the Company’s consideration under this
Agreement and that any breach of the foregoing covenant will deprive the Company
substantially of its consideration in an amount of injury that would be
impossible or difficult to fully ascertain. The Company shall, therefore, be
entitled to obtain an injunction restraining any violation, further violation or
threatened violation of the covenant not to compete and/or not to solicit set
forth above, in addition to any other remedies which the Company may pursue, as
well as immediately cease any of Agent’s right of exclusivity, as stipulated in
section 2.3 above.




7.4.       Severability. The period of time, geographical area and scope of
restrictions on the Agent's activities are intended to be divisible, so that if
any provision of such covenant not to compete and/or not to solicit is found
invalid, that provision shall be automatically modified to the extent necessary
to make it valid, rather than such provision being declared invalid or void for
such reason.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










8.

Warranty Disclaimer Limitation Of Liability And Product Return




8.1.       Customer Warranty The Company shall supply the Product in accordance
with standards generally accepted in the manufacture of the units of the
Products.   The Company warrants to customers that, for a period of one year
from the date of shipment of any new Product, the Product will be free from
defects in workmanship and material. Warranty service will be performed by the
Company. This warranty is limited to repairing or replacing, at Company’s
option, any Products or parts thereof that Company determines are covered by
this warranty and are defective in workmanship or material.  In the event the
Company determines that the Products are covered by this warranty, Company shall
prepay international return shipping charges pertaining to this agent’s
territory.  In all other instances, such charges shall be paid by customer. 
This warranty does not extend to any Products that have been subjected (at
Company’s discretion) to misuse, neglect, accident, or modification by anyone. 
Agent shall inspect the Product promptly upon receipt thereof at the shipping
destination and may reject any Product which fails in any significant respect to
meet the quality expected of the Product based solely on Agent’s discretion. 
Rejected goods shall be returned freight prepaid to Company within fourteen (30)
days of rejection.  As promptly as possible, but not later than ten (10) days
after receipt by Company of properly rejected goods, Company shall replace
properly rejected Product.  The Company will prepay transportation charges back
to the Agent and shall reimburse Agent for any costs of transportation incurred
by Agent in connection with the return to Company of properly rejected Product.




8.2.      EXPRESS DISCLAIMER. THE COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS
AS TO THE PRODUCT, EXCEPT AS SET FORTH HEREIN. 




8.3.      LIMITATION OF LIABILITY. THE LIABILITY OF THE COMPANY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE SUPPLY OF PROCUT HEREUNDER, SHALL BE
LIMITED TO THE LOWER BETWEEN $200,000 US DOLLAR (TWO HUNDRED THOUSAND US
DOLLARS) AND THE ACTUAL AMOUNTS PAID BY THE AGENT TO THE COMPANY FOR THE UNITS
OF THE PRODUCT IN THE PREVIOUS 12 MONTHS, GIVING RISE TO SUCH DAMAGES, AND SHALL
IN NO EVENT INCLUDE LOSS OF PROFITS, COST OF PROCURING SUBSTITUTE GOODS OR
SERVICES, OR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND, EVEN
IF THE COMPANY IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.




9.

Insurance.

During the term of this Agreement the Agent shall maintain an adequate insurance
policy which is required by law in the Territory and which is sufficient to
adequately protect against the risks associated with its ongoing business,
including the risks which might possibly arise in connection with the
transactions contemplated by this Agreement and provides that it cannot be
terminated or cancelled without giving the Company thirty (30) days prior
written notice. It is clarified and agreed that the coverage under such
insurance policy shall not be less than $5,000,000 US Dollars (or whatever
minimum product liability insurance is required). The Agent shall provide the
Company with evidence of such insurance upon request and the policy shall name
Company as an additional insured.  Prior to delivery of the Product, Agent shall
provide to Company an insurance certification or declaration confirming the
above insurance requirements are satisfied.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










10.  

Indemnification




10.1.    By The Company. The Company will defend (by counsel of its choice),
indemnify and hold Agent harmless from and against any third party claims
against Agent for any loss, damage, liability, or expense (including reasonable
attorneys’ fees) sustained by it as result of a claim or allegation that the use
of the Product, as licensed in this Agreement, infringes any Intellectual
Property of any third party, as of the date hereof, provided that the Agent
promptly notifies The Company in writing of the claim and Company has sole
control of its defense and settlement; and receives reasonable assistance from
the Agent in its defense and settlement. Upon notice of an alleged infringement,
or upon the Company’s conclusion that such a claim is likely, the Company shall
have the right, at its option, to obtain the right for the Agent to continue to
exercise the rights granted under this Agreement, substitute other products with
similar operating capabilities, or modify the Product so that it is no longer
infringing. If none of the above options are reasonably available in the
Company’s sole discretion, the Agent may terminate this Agreement and the Agent
shall cease all infringing use or sale of the Product and shall return the
Product and shall receive reimbursement from the Company of all amounts paid to
the Company with respect thereto. Notwithstanding the foregoing, the Company
shall have no liability under this Section 10.1 if the alleged infringement
arises from (i) The Agent’s or any End User’s modification of the Product, or
(ii) the combination of the Product with other equipment not provided by the
Company, if such action would have been avoided but for such use or combination.
The Agent shall, at its own expense, defend (by counsel selected by Company), or
at the Agent’s option settle and hold the Company harmless from any action
instituted against The Company resulting from any infringement claim based upon
either of the foregoing.




10.2.  

By The Agent. The Agent shall defend, indemnify and hold the Company, its
Affiliates and their respective officers, directors, employees and agents
harmless from and against any and all losses, demands, liabilities, costs and
expenses (including reasonable attorney’s fees and disbursements) incurred by or
imposed upon any of them arising out of any and all governmental or private
actions (or their insurers under rights of subrogation or otherwise)  that are
related in any way to (i) the storage, use, transfer or sale including without
limitation, the labeling, packaging, distribution, promotion and marketing of
the units of the Product supplied by the Company to the Agent; (ii) any claim of
failure by the Agent to comply with governmental requirements applicable to the
Agent relating to the Product; or (iii) any negligent or willful act or omission
by the Agent in connection with its performance of this Agreement or any breach
by the Agent of any of its representations, warranties or covenants contained
herein.




11.   

Term and Termination




11.1.  

Term. The term of this agreement shall commence as of the Effective Date, and
shall continue for (5) years unless terminated earlier (“Term”).  The Agent
shall have the option to extend the term for an additional 5 years provided that
the agent is not then in a default of this Agreement.  To exercise the option,
Agent must deliver written notice to Company no earlier than 180 days or later
than 90 days prior to the Term expiration date and the option shall be based on
satisfying  the quantity order requirements set forth in Appendix 2 and
complying with the terms and conditions of this Agreement.




11.2.  

Termination. This Agreement may be terminated (i) by either party in the event
that the other party has committed a material breach of any of its obligations
hereunder that has not been cured within thirty  (30) days after the breaching
party has received a written notice thereof; (ii) by the Company, at its sole
and absolute discretion (and with immediate effect as of the date the Company
informs the Agent of its decision), in case of a change the ownership of the
Agent or (iii) by mutual written agreement of the parties.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










11.3.   Termination Upon Bankruptcy. Effective immediately and without any
requirement of notice, either party may, at its option, terminate this Agreement
and/or suspend its performance in the event that: (i) the other party files a
petition in bankruptcy, files a petition seeking any reorganization,
arrangement, composition, or similar relief under any law regarding insolvency
or relief for debtors, or makes an assignment for the benefit of creditors; (ii)
a receiver, trustee, or similar officer is appointed for the business or
property of such party; (iii) any involuntary petition or proceeding under
bankruptcy or insolvency laws is instituted against such party and not stayed,
enjoined, or discharged within 60 days; or (iv) the other party adopts a
resolution for discontinuance of its business or for dissolution.




11.4.  

Consequences. Upon termination of this Agreement, the Agent shall cease all
further promotion, marketing, and support of the Product. Without limiting the
generality of the foregoing, the Agent shall cease all display, advertising, and
use of all of the Company’s Marks. Upon termination of this Agreement: (i) the
due date of all outstanding payments shall automatically be accelerated and all
such payments shall become immediately due and payable; (ii) all orders or
portions thereof remaining un-provided as of the effective date of termination
maybe canceled by the Company, at its option; (iii) The Agent shall promptly
return to the Company all plans, drawings and other tangible property
representing the Company’s Confidential Information and/or Intellectual Property
rights and/or any such tangible property representing the disclosed Confidential
Information divulged by the Company to the Agent pursuant to this Agreement and
all copies thereof; (iv) The Agent shall erase/delete any such Confidential
Information held by it in electronic form, and shall confirm in writing to the
Company that it has complied with its obligations under this paragraph; and (v)
The Company shall have the right to repurchase of all the units of the Product
in the Agent’s stock.




11.5.  

Survival. Notwithstanding any termination of this Agreement, Sections 1.2
(Reserved Rights), 5 (Intellectual Property Rights), 6 (Confidential
Information), 7 (Non-Compete and Non Solicitation), 8.2 (Disclaimer), 8.3
(Limited Liability), 10 (Indemnification), 11.4 (Consequences), 11.5 (Survival),
11.6 (Limitation on Liability), 12.9 (Governing Law), and 12.13.(Notices) shall
survive and continue to be in effect in accordance with their term.




11.6.  

Limitation on Liability. Except as set forth herein, in the event of termination
by either party in accordance with any of the provisions of this Agreement,
neither party shall be liable to the other, because of such termination, for
compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales or on account of expenditures, inventory,
investments, leases or commitments in connection with the business or goodwill
of the Company or the Agent.




12.     

Miscellaneous




12.1.  

Relationship Of Parties. In performing their respective services hereunder, the
Agent and the Company shall operate as, and have the status of, independent
contractors and shall not act as or be an employee of the other. Neither party
shall have any right or authority or assume or create any obligations or make
any representations or warranties on behalf of the other party, whether
expressed or implied, or to bind the other party in any respect whatsoever.




12.2.  

No Conflict. Each party represents and warrants, on a present and ongoing basis,
to the other party that its commitments and the rights and privileges granted
herein do not conflict with any other agreement or legal obligation.




12.3.  

Assignment. The rights of the Agent under this Agreement are restricted solely
to the Agent and cannot be assigned, transferred, subleased, sublicensed,
encumbered, or subject to any security interest without the written
authorization of the Company.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










12.4.

Communication. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the next business day following transmission by fax, email upon receipt (or
refusal to receive) if hand delivered, or 3 business days after it is mailed by
certified or registered mail postage prepaid, to the Parties at the following
addresses, or at such other address as may be given in writing in the future by
either Party to the other:




To the Company:   Fuel Doctor Holdings,Inc.




Name: Mark H. Soffa

Title: President/CEO

Address: 23961 Craftsman Road #LM, Calabasas, California. 91302

Phone: 818-224-5678 ext. 107

Facsimile: 818-224-3150

Email: mark@fueldoctorusa.com







To the Agent:  Gulf Caravan Trading




Name: Mohammed Alajaji

Title: President

Address: Saudi Arabia

Phone: +966 50580 7860

Facsímile: +966 38939192

Email: malajaji@yahoo.com




12.5.  

Amendment. This Agreement may only be amended by an instrument in writing signed
by each of the parties hereto.




12.6.  

Waiver. Any waiver of any right or default hereunder shall be effective only if
made in writing and in the instance given and shall not operate as or imply a
waiver of any similar right or default on any subsequent occasion. No waiver by
either party of any breach or series of breaches or defaults in performance by
the other party, and no failure, refusal or neglect of either party to exercise
any right, power or option given to it hereunder or to insist upon strict

compliance with or performance of either party’s obligations under this
Agreement, shall constitute a waiver of the provisions of this Agreement with
respect to any subsequent breach thereof or a waiver by either party of its
right at any time thereafter to require exact and strict compliance with the
provisions thereof.




12.7.  

Severability. Any clause, provision, or portion of this Agreement found or ruled
invalid, void, illegal or otherwise unenforceable under any law or by any court,
arbitrator, or other proceeding, shall be amended to the extent required to
render it valid, legal and enforceable, or deleted if no such amendment is
feasible, and such amendment or deletion shall not affect the enforceability of
the other provisions hereof.




12.8.  

Remedies Cumulative. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.




12.9.  

Governing Law.  This Agreement shall be governed and construed under the laws of
United States, State of California. Each party hereby submits to the
jurisdiction of the courts in the United States, State of California.




12.10.

Headings. The headings and sub-headings contained in this Agreement are for
convenience and reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.





--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










12.11.

Entire Agreement. The parties agree that this Agreement is the complete and
exclusive statement of the agreement between the parties, which supersedes all
prior agreements, oral or written, and all other communications between the
parties relating to the subject matter of this Agreement.




12.12.

Compliance With Law. Agent and Company represent that each will comply with all
applicable laws and regulations.




12.13.

Signatures. This Agreement may be executed in two or more counterparts, each
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives.







PLEASE SEE SIGNATURE PAGES AND ADDENDUMS BELOW

















--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










SIGNED at Beijing, China on this the 19th day of February 2012




For:

Fuel Doctor Holdings,Inc  OTCBB: FDOC 




/s/ Mark Soffa    

Signatory: Mark Soffa




Title:  CEO




Authority:  Seal or Corporate Stamp










SIGNED at Beijing, China on this the 19th day of February 2012




For:

Gulf Caravan Trading




/s/ Mohammed Alajaji    

Signatory: Mohammed Alajaji




Title: G.M.




Authority:  Seal or Corporate Stamp
















APPENDIX 1 ( Next Page)



































--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.










APPENDIX 1










Contract Year Ending:

Minimum Number of Units Requirement

First six months (01/01/2012-6/31/2012)

4801

Second six months (7/01/2012-12/31/2012)

2500

Second year (01/01/2013-12/31/2013)

12,000

Third year (01/01/2014-12/31/2014)

30,000

Fourth year (01/01/2015-12/31/2015)

75,000

Fifth year (01/01/2016-12/31/2016)

150,000























































______________________

1.

No more than 60 days or less than 30 days prior to the expiration of year one,
Company will work toward revising the minimum number of unit requirements should
Agent request an adjustment.








--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.







APPENDIX 2










Contract Year Ending:

Minimum Number of Units Requirement

Sixth year (01/01/2017-12/31/2017)

220,000

Seventh year (01/01/2018-12/31/2018)

360,000

Eighth year (01/01/2019-12/31/2019)

400,000

Ninth year (01/01/2020-12/31/2020)

560,000

Tenth year (01/01/2021-12/31/2021)

490,000









